Citation Nr: 0907931	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to  service-connected diabetes mellitus 
type II.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus type II.

3.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected diabetes 
mellitus type II.

4.  Entitlement to service connection for kidney disorder, 
claimed as secondary to service-connected diabetes mellitus 
type II. 

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus type II.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus type II.

7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to service-connected diabetes mellitus type II.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1975.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 

The issues of entitlement to service connection for a kidney 
disorder and peripheral neuropathy of the upper and lower 
extremities, all claimed as due to diabetes mellitus type II, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Hypertension was not identified for many years after 
service separation and is unrelated to service.  The weight 
of evidence does not show that hypertension is attributed to 
service-connected diabetes mellitus type II.  

2.  Erectile dysfunction was not identified for many years 
after service separation and is unrelated to service.  The 
weight of evidence does not show that erectile dysfunction is 
attributed to service-connected diabetes mellitus type II.  

3.  The diagnosis of peripheral vascular disease is not 
currently shown.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty service, nor may it be presumed to have been so 
incurred; neither is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§  1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303, 3.307, 3.309, 3.310 (2008).

2.  Erectile dysfunction was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been so 
incurred; neither is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§  1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303, 3.307, 3.309, 3.310 (2008).

3. Peripheral vascular disease was not incurred in or 
aggravated by active duty, nor may it be presumed to have 
been so incurred; neither is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§  
1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The Board notes that 38 
C.F.R. § 3.310 was amended effective October 10, 2006.  Under 
the revised § 3.310(b) (the existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c)), any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more 
favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Hypertension and Erectile Dysfunction

In the present case, there is no dispute as to current 
disabilities.  Indeed, a June 1998 private treatment record 
revealed a diagnosis of hypertension, and erectile 
dysfunction was diagnosed in February 1996.  It is also not 
in dispute that the Veteran is service-connected for diabetes 
mellitus type II.  The question for consideration, then, is 
whether the competent evidence of record indicates that his 
hypertension or erectile dysfunction are proximately due to 
or the result of the service-connected disability, or were 
aggravated by the service-connected disability.

The Veteran contends that he developed hypertension and 
erectile dysfunction as a result of service-connected 
diabetes.  However, after a careful review of the claims 
file, the Board finds that the claims are not supported by 
the evidence and the appeals are denied.

Here, the claims file does not contain any competent opinion 
attributing the Veteran's hypertension or erectile 
dysfunction to diabetes mellitus.  In fact, a November 2002 
VA medial opinion indicated that the Veteran's "diabetes 
mellitus has caused the current coronary artery disease but 
has not caused the hypertension, and has not caused the 
impotency and erectile dysfunction." A reasonable reading of 
the opinion is that the Veteran's currently-diagnosed 
hypertension and erectile dysfunction are, in fact, not 
related to his service-connected diabetes mellitus.  No other 
competent evidence of record is contrary to the VA examiner's 
opinion. Therefore, his claims of entitlement to secondary 
service connection must fail.

Next, the Board will also consider whether a grant of direct 
service connection for hypertension or erectile dysfunction 
is appropriate; however, because no competent evidence 
causally relates his current disorders to active service, 
there was no treatment for hypertension or erectile 
dysfunction in service, and there is no record of treatment 
for hypertension or erectile dysfunction for many years 
following service, a grant of direct service connection is 
not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. 
App. 341, 346 (1999).

With respect to the claim for hypertension, the Board will 
next consider presumptive service connection, under 38 C.F.R. 
§ 3.309(a).  However, in order for the presumption to attach, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In sum, the Board has carefully weighed the evidence of 
record and finds that equipoise is not shown and the benefit 
of the doubt rule does not apply. As the weight of medical 
evidence fails to support his claims, the Board is unable to 
grant the benefits sought.

Peripheral Vascular Disease

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to his vascular system.  
A separation examination completed in December 1975, just 
prior to the Veteran's discharge from active service, did not 
note any vascular disorders. Based on the foregoing, none of 
the available service records demonstrate that peripheral 
vascular disease was incurred in active service.  

Moreover, and significantly, the post-service evidence does 
not reflect a current diagnosis of peripheral vascular 
disease. In fact, an August 2002 VA examination report noted 
that there was no peripheral vascular disease.  Further, a 
June 2007 VA chest X-ray indicated that the Veteran's heart 
and vascularity were unremarkable. As such, the post-service 
evidence fails to contain a diagnosis of peripheral vascular 
disease.  

The Board finds that peripheral vascular disease has not been 
objectively demonstrated.  As such, the Veteran's claim of 
entitlement to service connection for peripheral vascular 
disease on both a direct and secondary basis must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

With respect to all claims, the Board has considered the 
Veteran's statements maintaining that he is entitled to 
service connection.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In this case, the 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
Veteran's statements. 

Further, while it is conceded that the Veteran was physically 
located in Vietnam and therefore presumed exposed to Agent 
Orange, hypertension and erectile dysfunction have not been 
recognized by the Secretary as disabilities that are entitled 
to presumptive service connection based on such exposure.  38 
C.F.R. §§ 3.307, 3.309 (2008).  Thus, the Board additionally 
finds that his claims for service connection on a presumptive 
basis based on exposure to Agent Orange is denied as a matter 
of law.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
Next, a specific VA medical opinion pertinent to the 
hypertension and erectile dysfunction secondary service 
connection claims was obtained in November 2002.  Moreover, 
as there is no current diagnosis of peripheral vascular 
disease, the Board finds that a remand for a VA examination 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus type II, is denied.

Service connection for erectile dysfunction, claimed as 
secondary to service-connected diabetes mellitus type II, is 
denied.

Service connection for peripheral vascular disease, claimed 
as secondary to service-connected diabetes mellitus type II, 
is denied.




REMAND

With respect to the Veteran's remaining claims, the Board 
finds that additional development is necessary to satisfy 
VA's obligations under the VCAA. Specifically, the evidence 
of record establishes that the Veteran is currently diagnosed 
with a kidney disorder and peripheral neuropathy of the 
hands.  He additionally has been found to have reduced 
vibratory sensation in both of his feet.  Moreover, there is 
no dispute that the Veteran is service-connected for diabetes 
mellitus type II. 

However, the claims file does not contain competent opinions 
addressing whether the Veteran's kidney disorder and 
peripheral neuropathy of the upper and lower extremities are 
proximately due to or the result of his service-connected 
diabetes mellitus type II.  Such opinions are necessary in 
order to fairly consider the secondary service connection 
claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, although the claims file contains a November 2002 
VA medical opinion indicating that there was no evidence of 
diabetic kidney disease, treatment records subsequent to this 
opinion have demonstrated a kidney disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a health care provider 
to review the claims folder and state 
whether it is at least as likely as not 
that the Veteran's kidney disorder is 
proximately due to or the result of his 
service-connected diabetes mellitus 
type II, or is otherwise at least as 
likely as not related to any incident 
of active service.

If it is determined that an objective 
examination is required in order to 
fully respond to this inquiry, then one 
should be ordered and all necessary 
tests should be accomplished.  Any 
opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with 
any examination or opinion(s) 
conducted.

2.  Arrange for a health care provider 
to review the claims folder and state 
whether it is at least as likely as not 
that the Veteran's peripheral 
neuropathy of the bilateral upper and 
lower extremities are proximately due 
to or the result of his service-
connected diabetes mellitus type II, or 
are otherwise at least as likely as not 
related to any incident of active 
service.

If it is determined that an objective 
examination is required in order to 
fully respond to this inquiry, then one 
should be ordered and all necessary 
tests should be accomplished.  Any 
opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with 
any examination or opinion(s) 
conducted.

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent statement 
of the case. If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be provided an 
opportunity to respond. Thereafter, the 
case should be returned to the Board 
for further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


